People ex rel. Bazile v Dzurenda (2020 NY Slip Op 03633)





People v Dzurenda


2020 NY Slip Op 03633


Decided on June 25, 2020


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 25, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

CHERYL E. CHAMBERS, J.P.
SHERI S. ROMAN
JEFFREY A. COHEN
COLLEEN D. DUFFY, JJ.


2020-04687

[*1]The People of the State of New York, ex rel. Pierre Bazile, on behalf of James D. Wilson, petitioner,
vJames Dzurenda, etc., et al., respondents.


Cassar Law Firm, P.C., Huntington, NY (Pierre Bazile pro se of counsel), for petitioner.
Madeline Singas, District Attorney, Mineola, NY (Ania Pulaski of counsel), for respondent James Dzurenda and respondent pro se.

DECISION & JUDGMENT
Writ of habeas corpus in the nature of an application to release James D. Wilson upon his own recognizance or, in the alternative, to set reasonable bail upon Nassau County Indictment No. 392-2019.
ADJUDGED that the writ is dismissed, without costs or disbursements.
The determination of the Supreme Court, Nassau County, did not violate "constitutional or statutory standards" (People ex rel. Klein v Krueger , 25 NY2d 497, 499; see People ex rel. Rosenthal v Wolfson , 48 NY2d 230).
CHAMBERS, J.P., ROMAN, COHEN and DUFFY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court